DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 2/05/2021, with respect to claim 1 now claim 13 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claim 1 now claim 13 has been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 2/05/2021, with respect to claim 9 now claim 20 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claim 9 now 20 has been withdrawn. 

Allowable Subject Matter
Claims 13, 20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claims under discussion is the inclusion of “a multiplicity of compute Bricks, each comprising any mix of one or more compute, storage and interface nodes;
said multiplicity of compute Bricks assembled into a three dimensional rectangular cube like structure, said rectangular cube like structure indefinitely and independently scalable in each of three physical dimensions by abutting said compute Bricks together without interior space for air cooling or access for repair or replacement, said rectangular cube like structure comprising abutting said compute Bricks and non-- abutting said compute Bricks” and “at least one of said multiplicity of cold rails 

Claims 14-19 and 21 are allowed because they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20050152114-A1 to Fernandez discloses cooling and array expansion of a cube like structure for scalable computing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476